Citation Nr: 1040999	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  07-17 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Whether new and material evidence has been presented to reopen a 
claim of entitlement to service connection for schizophrenia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1977 to April 1977.

This matter arises before the Board of Veterans' Appeals (Board) 
from a December 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran requested a hearing at a Travel Board that was 
scheduled for June 25, 2009, at the VA Central Office.  The 
record reflects that the Veteran failed to report for his 
hearing.  If a Veteran fails to appear for a scheduled hearing 
and a request for postponement has not been received and granted, 
the case proceeds as though the request for a hearing has been 
withdrawn.  38 C.F.R. § 20.704(d) (2010).  Since the Veteran did 
not request postponement, his hearing request is deemed 
withdrawn.


FINDINGS OF FACT

1.	In its April 1986 rating decision, the RO denied the Veteran's 
claim because there was no evidence that the Veteran's 
disorder was incurred in or aggravated by his period of active 
military service.  The Veteran did not appeal the decision, 
and it became final.

2.	Evidence received subsequent to the April 1986 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim.


CONCLUSIONS OF LAW

1.	The April 1986 rating decision is final.  38 U.S.C.A. 
§ 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1985).  

2.	New and material evidence has not been submitted, and the 
claim of entitlement to service connection for schizophrenia 
is not reopened.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.1103 
(2010).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Previous Board Remand

In July 2009, the Board remanded the case to the RO via the 
Appeals Management Center (AMC) for further development and 
readjudication of the Veteran's claim.  Specifically, the Board 
ordered the AMC to attempt to obtain the Veteran's clinical 
records from the Naval Station Great Lakes psychiatric ward and 
all medical and legal documents pertaining to his application for 
Social Security Administration (SSA) disability benefits.  A 
remand by the Board confers upon the Veteran, as a matter of law, 
the right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  When remand orders are not 
complied with, the Board must ensure compliance.  However, only 
substantial compliance, not strict compliance, is necessary.  
D'Aries v. Peake, 22 Vet. App. 97 (2008).  The AMC determined in 
May 2010 that the Veteran's records from the Naval Station Great 
Lakes psychiatric ward are unavailable for review and obtained 
the Veteran's SSA records.  Based on the foregoing, the Board 
finds that the AMC substantially complied with the July 2009 
remand.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant is 
expected to provide.  The Board notes that the Secretary 
eliminated the element that requires the claimant to provide any 
evidence in his or her possession that pertains to the claim 
during the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 2008).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially cure 
[] the error in the timing of notice"). VCAA notice should also 
apprise the claimant of the criteria for assigning disability 
ratings and for award of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The RO sent the Veteran VCAA notice letters dated July 2009, July 
2008, February 2007, July 2006, March 2006, and February 2006 
that described what the evidence must show to establish 
entitlement to service connection for his claimed disorder and 
described the types of evidence that the Veteran should submit in 
support of his claim.  The RO also explained what evidence VA 
would obtain and make reasonable efforts to obtain on the 
Veteran's behalf in support of the claim.  The VCAA notice 
letters also addressed the elements of degree of disability and 
effective date.  

In particular regard to additional notice requirements relevant 
to the Veteran's request to reopen his claim, the Board notes 
that the RO most recently explained in the July 2008 VCAA notice 
letter that the Veteran's claim was previously denied, he was 
notified of the decision, and that the decision had become final.  
The RO also explained that VA needed new and material evidence in 
order to reopen the Veteran's claim.  The RO defined new and 
material evidence as evidence submitted to VA for the first time 
that pertained to the reason the claim was previously denied and 
raised a reasonable possibility of substantiating the claim.  The 
RO further explained that the Veteran's claim was previously 
denied because his disorder was not found to be incurred in or 
aggravated by service.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).      
Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. at 
187.  

To fulfill its statutory duty to assist, the Board notes that 
available service treatment records and post-service treatment 
records identified as relevant to the Veteran's claim are 
associated with the claims folder to the extent possible.  The 
AMC also obtained the Veteran's Social Security Administration 
(SSA) records.  VA is not required to provide a compensation and 
pension examination or medical opinion in a claim to reopen a 
previously denied claim unless and until new and material 
evidence has been presented.
      
The Veteran has not made the RO, the AMC, or the Board aware of 
any other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds that 
all relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to comply 
with the duty to assist the Veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed with 
appellate review.  

New and Material Evidence

The Veteran's current claim is one involving entitlement to 
service connection for schizophrenia.  He last filed a claim for 
this disorder in January 1986, which was denied by an April 1986 
rating decision that became final.  In that decision, the RO 
denied the Veteran's claim because it found there was no evidence 
that the Veteran's schizophrenia was incurred in or aggravated by 
his period of active military service.  The Veteran did not 
appeal that decision to the Board, but he asked to reopen this 
claim in December 2005.  The RO denied the claim in December 2006 
because the Veteran had not submitted new and material evidence.  
The Veteran filed a notice of disagreement before an April 2007 
statement of the case affirmed the denial.  

As a preliminary matter, the Board notes that the Veteran's 
current claim involves entitlement to service connection for 
schizophrenia.  This claim is based upon the same factual basis 
as the Veteran's previous claim, which was most recently denied 
by the April 1986 rating decision that became final.  As such, it 
is appropriate for the Board to consider the claim as a request 
to reopen the previously denied claim.  Boggs v. Peake, 520 F.3d. 
1330 (Fed. Cir. 2008).

The Board may not consider a previously and finally disallowed 
claim unless new and material evidence is presented.  New 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself, or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior denial of the claim sought to be reopened and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2010).  

If evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  The evidence is 
presumed credible for the purposes of reopening an appellant's 
claim, unless it is inherently false or untrue or, if it is in 
the nature of a statement or other assertion, it is beyond the 
competence of the person making the assertion.  Duran v. Brown, 7 
Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  

As noted above, the RO, in its April 1986 rating decision, denied 
service connection for schizophrenia because it found that there 
was no evidence the Veteran's disorder was incurred in or 
aggravated by his period of active military service.  The Veteran 
received notification that his claim was denied and was advised 
regarding his appellate rights in April 1986.  However, he did 
not appeal the decision to the Board, and the decision became 
final.  The evidence of record at the time of the April 1986 
rating decision included the Veteran's service treatment records 
and postservice treatment records from the Veteran's private 
psychiatric clinic dated from 1977 to 1980 and an April 1981 
admission notice from a VA Medical Center.  Since the April 1986 
rating decision, the Veteran identified and the RO obtained 
medical records from the VA medical center in Northport and the 
Veteran's SSA records.  Additionally, the Veteran has made 
several statements on his own behalf.
In order for the Veteran to substantiate his claim, he needed to 
provide evidence that his currently diagnosed schizophrenia is 
related to his period of active military service.  However, after 
reviewing the evidence received since April 1986, the Board finds 
that, although the evidence is new in that it had not been 
submitted to the RO before, none of it qualifies as material 
evidence sufficient to reopen the claim because none of the 
evidence shows that the Veteran's schizophrenia was incurred in 
or aggravated by his period of active military service.  Although 
the medical records contain the Veteran's reported history of a 
mental illness since inoculations at boot camp and a current 
schizophrenia diagnosis, none of the Veteran's treating 
physicians provided a nexus opinion linking the disorder to the 
Veteran's military service.  

Therefore, the Board finds that the factual and legal status of 
the claim is essentially the same as it was in 1986.  There is a 
complete lack of medical evidence to indicate that the Veteran's 
schizophrenia was incurred in or aggravated by active military 
service.  Where, as here, the determinative issue is one of 
medical diagnosis or causation, competent medical evidence is 
required.  Lay assertions of medical causation are insufficient 
to reopen a claim under 38 U.S.C. § 5108.  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  The evidence shows that the Veteran is 
currently diagnosed with schizophrenia, but there was no medical 
evidence in 1986 indicating that the Veteran's disorder was 
incurred in or aggravated by his period of active military 
service.  There remains a lack of such evidence today.  
Accordingly, the Board finds that the evidence received 
subsequent to 1986 is not new and material and does not serve to 
reopen the claim for service connection for schizophrenia.  









ORDER

New and material evidence has not been presented, and the claim 
of entitlement to service connection for schizophrenia is not 
reopened.  The appeal is denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


